IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

HARRISON DIVISION
LANCE JOSEPH PARKER PLAINTIFF
V. CASE NO. 3:20-CV-03011
JUDGE SCOTT JACKSON; JUDGE
GARY ARNOLD; PROBATION OFFICER
SUZANNE VILLINES; DANIEL MEHN,
Carroll County Sheriff's Office (CCSO);
PROSECUTING ATTORNEY TONY ROGERS;
JUDGE SAM BARR; and PUBLIC DEFENDER
ROBERT BO ALLEN DEFENDANTS

OPINION AND ORDER

This is a civil rights action filed by Plaintiff, Lance Joseph Parker, pursuant to 42

U.S.C. § 1983. Plaintiff proceeds pro se and in forma pauperis. The case is before the
Court for preservice screening under the provisions of the Prison Litigation Reform Act
(“PLRA”). Pursuant to 28 U.S.C. § 1915A, the Court has the obligation to screen any

complaint in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity.
l. BACKGROUND

According to the allegations of the Amended Complaint (Doc. 5), on August 9,
2019, Parker was unlawfully arrested, falsely imprisoned, and subjected to “malicious
gang stalking” by the Defendants. /d. at 5. Parker asserts his arrest was based on
false, malicious, and unlawful reports. He maintains Defendants have engaged in an

abuse of power.
Parker alleges Probation Officer Suzanne Villines filed a false report on him with
Prosecuting Attorney Tony Rogers. According to Parker, they knowingly tried to
prosecute him for having a personal relationship with an alleged victim in a case against
him. Parker maintains he requested a new judge because Judge Scott Jackson had a
conflict of interest due to the fact that Parker's “ex-girlfriend” taught Judge Jackson’s son
in school and also tutored him.

According to Parker, Public Defender Robert Bo Allen, Judge Sam Barr,
Prosecutor Rogers, Judge Gary Arnold, and Judge Jackson all met in the judges’
chambers before his court date to set bond. Parker contends the meeting exhibited
malicious behavior against him. Parker alleges he had a prior relationship with Judge
Barr and was raised like his grandson. During the last year, Parker maintains that he
lived with Judge Barr.

Parker contends that several people have told him that he was being deliberately
subjected to cruel and unusual punishment at the detention center. According to Parker,
another inmate told him to watch himself because the “higher ups” were against him.
Parker believes he has been subjected to unlawful conditions of confinement, including
the jail officials’ failure to turn on the heat and failure to provide him with medical care.
Parker further suggests all parties involved are members of a cult or a mafia.

With respect to Daniel Mehn of the Carroll County Sheriff's Office, Parker contends
he wrote a false report and followed through with an unlawtul arrest. Parker asks to be

put in protective custody or moved to a different facility.
ll. LEGAL STANDARD

Under the PLRA, the Court is obligated to screen the case prior to service of
process being issued. The Court must dismiss a complaint, or any portion of it, if it
contains claims that: (1) are frivolous, malicious, or fail to state a claim upon which relief
may be granted; or, (2) seeks monetary relief from a defendant who is immune from such
relief. 28 U.S.C. § 1915A(b).

A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v.
Williams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may
be granted if it does not allege “enough facts to state a claim to relief that is plausible on
its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether
a pro se plaintiff has asserted sufficient facts to state a claim, we hold ‘a pro se complaint,
however inartfully pleaded . . . to less stringent standards than formal pleadings drafted
by lawyers.” Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v.
Pardus, 551 U.S. 89, 94 (2007)). However, even a pro se plaintiff must allege specific
facts sufficient to support aclaim. Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).

lll. DISCUSSION

Section 1983 provides a federal cause of action for the deprivation, under color of
law, of a citizen’s “rights, privileges, or immunities secured by the Constitution and laws”
of the United States. In order to state a claim under 42 U.S.C. § 1983, a plaintiff must
allege that (1) each defendant acted under color of state law and that (2) he or she
violated a right secured by the constitution. West v. Atkins, 487 U.S. 42 (1988); Dunham

v. Wadley, 195 F.3d 1007, 1009 (8th Cir.1999).
A. Public Defender Robert Bo Allen

Defendant Allen represented Parker during his criminal proceedings. Defendant
Allen is not subject to suit under § 1983. A § 1983 complaint must allege that each
defendant, acting under color of state law, deprived plaintiff of “rights, privileges or
immunities secured by the Constitution and laws” of the United States. 42 U.S.C.
§ 1983; see also DuBose v. Kelly, 187 F.3d 999, 1002 (8th Cir. 1999). Defendant Allen
was not acting under color of state law while representing Plaintiff in his criminal
proceedings. Polk Cnty. v. Dodson, 454 U.S. 312, 324 (1981) (finding that neither public
defenders nor privately retained defense counsel act under color of state law when
performing a lawyer’ traditional functions as counsel to a defendant in criminal
proceedings). Accordingly, Parker has failed to state cognizable claims under § 1983
against Defendant Allen. These claims are dismissed with prejudice.

B. Judges Jackson, Arnold, and Barr

Defendants Jackson, Arnold, and Barr are state court judges who apparently
presided over some portion of Plaintiff's criminal proceedings. Judges are generally
immune from lawsuits. See Mireles v. Waco, 502 U.S. 9, 11 (1991) (finding that “judicial
immunity is an immunity from suit, not just from ultimate assessment of damages’).
Judicial immunity is only overcome in two situations: (1) if the challenged act is non-
judicial; and (2) if the action, although judicial in nature, was taken in the complete
absence of all jurisdiction. Mireles, 502 U.S. at 11; see also Stump v. Sparkman, 435
U.S. 349, 356-57 (1978) (“A judge will not be deprived of immunity because the action he

took was in error, was done maliciously, or was in excess of his authority; rather, he will
be subject to liability only when he has acted in the clear absence of all jurisdiction.”)
(internal citations omitted).

Here, Parker has alleged the existence of a conflict of interest on the part of Judges
Jackson and Barr. With respect to Judge Arnold, Parker merely alleges he took part in
an in-chambers meeting with counsel for both sides during which bond was determined.
Setting bond is a judicial act and Parker has not alleged that any of the judges acted
without jurisdiction. Rather, he alleges Judges Jackson and Barr should have been
removed from the case based on a conflict of interest.

Parker has failed to allege any action by Defendants Jackson, Arnold, or Barr was
non-judicial or taken without jurisdiction. Accordingly, Defendants Jackson, Arnold, and
Barr are immune from suit and the claims against them are dismissed with prejudice.

C. Prosecutor Tony Rogers

Parker's claims against Prosecutor Rogers must be dismissed because
prosecutors are immune from suit. The United States Supreme Court in /mbler v.
Pachtman, 424 U.S. 409, 431, (1976), established the absolute immunity of a prosecutor
from a civil suit for damages under 42 U.S.C. § 1983 “in initiating a prosecution and in
presenting the State’s case.” /d. at 427. This immunity extends to all acts that are
“intimately associated with the judicial phase of the criminal process.” /d. at 430; see
also Buckley v. Fitzsimmons, 509 U.S. 259 (1993) (holding that prosecutor acting as an
advocate for the state in a criminal prosecution is entitled to absolute immunity while a
prosecutor acting in an investigatory or administrative capacity is only entitled to qualified

immunity).
Parker has failed to allege that Prosecutor Rogers engaged in any conduct other
than actions taken in connection with his duties as a prosecuting attorney. Accordingly,
Defendant Rogers is entitled to absolute immunity. See also Brodnicki v. City of Omaha,
75 F.3d 1261 (8th Cir. 1996) (determining that county prosecutors were entitled to
absolute immunity from suit). The claims against Defendant Rogers are dismissed with
prejudice.

D. Probation Officer Villines

Parker's sole allegation against Probation Officer Villines is that she completed a
false probation violation report about him and provided it to Prosecutor Rogers. “T]he
extent of immunity accorded an official depends solely on the officials’ function.” Figg
v. Russell, 433 F.3d 593 (8th Cir. 2006) (citing Nelson v. Balazic, 802 F.2d 1077, 1078
(8th Cir. 1986)). When a parole officer issues a violation report, the Eighth Circuit has
held that she is not entitled to absolute immunity because this act does not constitute a
quasi-judicial function. See Anton v. Getty, 78 F.3d 393, 395-97 (8th Cir. 1996); Jones
v. Moore, 986 F.2d 251, 253 (8th Cir. 1993); Ray v. Pickett, 734 F.2d 370, 372-75 (8th
Cir. 1984). In other words, “when parole and probation officers file reports to judicial
officers alleging parolees have violated their parole—an act more akin to that of a police
officer deciding whether there is probable cause for an arrest—they do not exercise the
same degree of discretion as a prosecutor in initiating a criminal prosecution.” McKay
v. City of St. Louis, No. 4:15-cv-01315, 2016 WL 4594142, *7 (E.D. Mo. Sept. 2, 2016).

Probation Officer Villines may still be entitled to qualified immunity. However, the

Court cannot make that determination on the basis of the allegations in the Amended
Complaint. Parker has asserted a plausible claim that Probation Officer Villines violated
his constitutional rights by knowingly filing a report containing false information and
providing the report to the prosecuting attorney.

E. Defendant Daniel Mehn’

Parker alleges that Defendant Mehn “wrote false reports” and unlawfully arrested
him. (Doc. 5at8). In Franks v. Delaware, 438 U.S. 154, 171 (1978), the Supreme Court
held that a warrant based upon an affidavit containing a deliberate falsehood or reflecting
a reckless disregard for the truth violates the Fourth Amendment. See a/so Hunter v.
- Namanny, 219 F.3d 825, 829 (8th Cir. 2000) (finding that officer was alleged to have
made false statements in an affidavit to obtain an arrest warrant). Parker has stated a
plausible claim against Defendant Mehn.

F. Denial of Medical Care and Conditions of Confinement

Parker makes general allegations that he was denied medical care for a rash and
is being subjected to inhumane conditions of confinement. However, Parker does not
identify the individuals involved in the alleged violations of his civil rights. Parker does
not allege enough facts to state a claim to relief that is plausible on its face. Parker will
be given the opportunity to amend his complaint to name the individual(s) he believes
personally violated his constitutional rights.

IV. CONCLUSION
For the reasons stated above, Parker’s claims against Judge Scott Jackson, Judge

Gary Arnold, Prosecuting Attorney Tony Rogers, Judge Sam Barr, and Public Defender

 

1 No rank is given for this Defendant.
Robert Bo Allen are dismissed on the grounds that they fail to state claims upon which
relief may be granted or are asserted against individuals immune from suit. 28 U.S.C.
§ 1915A(b).

By separate order the Complaint will be served on Probation Officer Suzanne
Villines and Daniel Mehn. Parker will also be given an opportunity to amend his
complaint to identify those individuals who denied him medical care and subjected him to

unconstitutional conditions of confinement.

    

 

IMETHY L, BROOKS
UNITE ES DISTRICT JUDGE
